Name: nan
 Type: Regulation
 Subject Matter: nan
 Date Published: nan

 Avis juridique important|31964R0111RÃ ¨glement n ° 111/64/CEE du Conseil, du 30 juillet 1964, portant constitution de groupes de produits dans le secteur du lait et des produits laitiers Journal officiel n ° 130 du 12/08/1964 p. 2174 - 2180++++ ( 1 ) JO N 34 DU 27 . 2 . 1964 , P . 549/64 . REGLEMENT N 111/64/CEE DU CONSEIL DU 30 JUILLET 1964 PORTANT CONSTITUTION DE GROUPES DE PRODUITS DANS LE SECTEUR DU LAIT ET DES PRODUITS LAITIERS LE CONSEIL DE LA COMMUNAUTE ECONOMIQUE EUROPEENNE , VU LE TRAITE INSTITUANT LA COMMUNAUTE ECONOMIQUE EUROPEENNE , VU LE REGLEMENT N 13/64/CEE DU CONSEIL PORTANT ETABLISSEMENT GRADUEL D'UNE ORGANISATION COMMUNE DES MARCHES DANS LE SECTEUR DU LAIT ET DES PRODUITS LAITIERS ( 1 ) ET NOTAMMENT SON ARTICLE 2 PARAGRAPHE 2 , VU LA PROPOSITION DE LA COMMISSION , CONSIDERANT QU'IL CONVIENT , CONFORMEMENT A L'ARTICLE 2 DU REGLEMENT N 13/64/CEE , DE CONSTITUER DES GROUPES DE PRODUITS AFIN DE SIMPLIFIER L'APPLICATION DU REGIME DES PRELEVEMENTS ; CONSIDERANT QU'IL CONVIENT QUE CHAQUE GROUPE SOIT COMPOSE DE PRODUITS PRESENTANT , DU POINT DE VUE DU REGIME DES ECHANGES , DES CARACTERISTIQUES SUFFISAMMENT COMPARABLES ; CONSIDERANT QU'IL FAUT CHOISIR POUR CHAQUE GROUPE UN PRODUIT PILOTE ; CONSIDERANT QU'IL CONVIENT DE DESIGNER COMME PRODUIT PILOTE UN PRODUIT SUFFISAMMENT REPRESENTATIF POUR SON GROUPE ; CONSIDERANT QU'EN PRINCIPE LE PRELEVEMENT POUR LES PRODUITS FAISANT PARTIE D'UN GROUPE EST EGAL A CELUI APPLICABLE AU PRODUIT PILOTE ; CONSIDERANT QU'IL EST A CRAINDRE QU'UN PRELEVEMENT UNIFORME N'ENTRAINE , POUR CERTAINS PRODUITS , DES DIFFICULTES SUR LE MARCHE DE L'ETAT MEMBRE IMPORTATEUR ; QU'IL EST PAR CONSEQUENT NECESSAIRE DE PREVOIR DES PRELEVEMENTS DERIVES POUR CES PRODUITS ; CONSIDERANT QUE LES POUDRES DE LAIT ONT DES TENEURS EN MATIERES GRASSES SENSIBLEMENT DIFFERENTES ET QU'EN OUTRE LA VALEUR D'UNE UNITE DE MATIERE GRASSE VARIE FORTEMENT D'UN PAYS A L'AUTRE ; CONSIDERANT QU'IL CONVIENT DE RETENIR COMME PRODUIT PILOTE , POUR LES POUDRES AUTRES QUE LES POUDRES DE LAIT ECREME , LA POUDRE DE LAIT CONTENANT EN POIDS 26 % DE MATIERES GRASSES ; CONSIDERANT QU'IL CONVIENT DE DERIVER LES PRELEVEMENTS DES POUDRES , AUTRES QUE LES POUDRES DE LAIT ECREME , EN FONCTION DES DIFFERENCES DE VALEUR ENTRE LE PRODUIT PILOTE ET CES AUTRES POUDRES ; QU'IL EST OPPORTUN DE CALCULER CES DIFFERENCES DE VALEUR A PARTIR DE LA DIFFERENCE ENTRE LE PRIX DE LA POUDRE DE LAIT ENTIER ET CELUI DE LA POUDRE DE LAIT ECREME ; CONSIDERANT QUE , EN L'ABSENCE D'UN REGIME COMMUNAUTAIRE D'ECHANGES DANS LE SECTEUR DU SUCRE , LA COMMERCIALISATION DES MELANGES DE POUDRES DE LAIT ET DE SUCRE , A L'EXCEPTION DES PRODUITS REPRIS SOUS LA POSITION 04.02 B I , PEUT ENTRAINER DES DIFFICULTES SUR LE MARCHE ; QU'AFIN D'EVITER DE TELLES DIFFICULTES IL CONVIENT D'AUGMENTER LES PRELEVEMENTS DERIVES DE CES MELANGES D'UN MONTANT UNIFORME ET FIXE FORFAITAIREMENT ; CONSIDERANT QU'IL CONVIENT DE CALCULER LES PRELEVEMENT DERIVES POUR LESDITS MELANGES SUR LA BASE DU POURCENTAGE EN POIDS DES COMPOSANTS LAITIERS , ETANT DONNE QUE LA PARTIE SUCRE EST COUVERTE PAR LE MONTANT FORFAITAIRE VISE CI-DESSUS ; CONSIDERANT QUE LES PRODUITS REPRIS SOUS LES POSITIONS 04.02 A II A ) ET 04.02 B I CONTIENNENT ESSENTIELLEMENT DE LA POUDRE DE LAIT AYANT UNE TENEUR EN POIDS DE 17 % DE MATIERES GRASSES ; QUE LES AUTRES ELEMENTS CONSTITUANTS DE CES PRODUITS Y FIGURENT EN QUANTITES VARIABLES ; QU'IL CONVIENT DES LORS D'APPLIQUER FORFAITAIREMENT A L'ENSEMBLE DU PRODUIT LE PRELEVEMENT DE LA POUDRE DE LAIT ENTIER A 17 % DE MATIERES GRASSES ; CONSIDERANT QUE LES FROMAGES FONDUS SONT FABRIQUES A PARTIR DE PRODUITS LAITIERS ; QU'IL CONVIENT DE FAIRE DERIVER LES PRELEVEMENTS POUR CES FROMAGES DES PRELEVEMENTS POUR LEURS PRINCIPAUX COMPOSANTS , A SAVOIR D'AUTRES FROMAGES ET LE BEURRE ; QUE LES DROITS DE DOUANE POUR PLUSIEURS DES FROMAGES POUVANT ENTRER DANS LA FABRICATION DES FROMAGES FONDUS , SONT CONSOLIDES ; QU'IL EST DES LORS OPPORTUN DE CALCULER LES PRELEVEMENTS POUR LES FROMAGES FONDUS A PARTIR DU PRELEVEMENT APPLICABLE AU PRODUIT PILOTE DU GROUPE N 9 ; CONSIDERANT QUE LES PRELEVEMENTS POUR LES FROMAGES FONDUS DOIVENT ETRE CALCULES DE FACON QUE LA DIFFERENCE ENTRE LES PRIX DESDITS COMPOSANTS DANS LE PAYS EXPORTATEUR ET DANS LE PAYS IMPORTATEUR SOIT COMPENSEE ; QU'IL CONVIENT DES LORS DE TENIR COMPTE DU MONTANT MAXIMUM DE LA RESTITUTION QUE LE PAYS EXPORTATEUR PEUT ACCORDER ; CONSIDERANT QU'AFIN DE PERMETTRE AUX INDUSTRIES FABRIQUANT LES PRODUITS REPRIS SOUS LES POSITIONS 04.02 A II ET 04.02 B I ET LES FROMAGES FONDUS , DE S'ADAPTER PROGRESSIVEMENT AU REGIME DES PRELEVEMENTS , IL EST NECESSAIRE DE PREVOIR , D'UNE PART , QUE LES PRELEVEMENTS POUR CES PRODUITS ASSURENT AUX DITES INDUSTRIES UNE CERTAINE PROTECTION LORS DE LA MISE EN APPLICATION DU PRESENT REGLEMENT ET DE PREVOIR , D'AUTRE PART , QUE CETTE PROTECTION SERA REDUITE GRADUELLEMENT DANS LES ECHANGES INTRACOMMUNAUTAIRES , A ARRETE LE PRESENT REGLEMENT : ARTICLE PREMIER POUR CERTAINS PRODUITS VISES A L'ARTICLE PREMIER PARAGRAPHE 2 PARTIES B ) A E ) DU REGLEMENT N 13/64/CEE DES GROUPES DE PRODUITS SONT CONSTITUES . LES GROUPES ET LES PRODUITS PILOTES CORRESPONDANT A CHACUN DE CES GROUPES SONT DEFINIS A L'ANNEXE I DU PRESENT REGLEMENT . ARTICLE 2 LES PRODUITS FAISANT PARTIE DU GROUPE N 2 ET APPARTENANT A LA POSITION 04.02 A III A ) DE L'ANNEXE II DU PRESENT REGLEMENT SONT REPARTIS EN SOUS-GROUPES NUMEROTES DE 1 A 7 , TELS QU'ILS FIGURENT A CETTE ANNEXE . POUR CHACUN DE CES SOUS-GROUPES , A L'EXCLUSION DU SOUS-GROUPE N 4 , LE PRELEVEMENT EST DERIVE DE CELUI DU PRODUIT PILOTE . IL EST CALCULE SUR LA BASE D'UNE TENEUR EN POIDS DE MATIERES GRASSES DEFINIE CI-APRES : * TENEUR EN POIDS SOUS-GROUPE * DE MATIERES GRASSES 1 * 12 % 2 * 17 % 3 * 23 % 5 * 29 % 6 * 42 % 7 * 70 % CE CALCUL EST EFFECTUE EN FONCTION DE LA DIFFERENCE DE PRIX , DANS CHAQUE ETAT MEMBRE ET DANS LES PAYS TIERS , ENTRE LE PRODUIT PILOTE DU GROUPE N 2 ET LE PRODUIT PILOTE DU GROUPE N 3 . ARTICLE 3 1 . LES PRODUITS FAISANT PARTIE DU GROUPE N 2 ET APPARTENANT A LA POSITION 04.02 B II A ) DE L'ANNEXE II DU PRESENT REGLEMENT SONT REPARTIS EN SOUS-GROUPES NUMEROTES DE 1 A 7 , TELS QU'ILS FIGURENT A CETTE ANNEXE . LES ELEMENTS DU PRELEVEMENT DERIVE PREVUS POUR LES PRODUITS VISES A L'ARTICLE 2 SONT APPLICABLES AUX PRODUITS VISES A L'ALINEA PRECEDENT . TOUTEFOIS , POUR LES PRODUITS APPARTENANT A LA POSITION 04.02 B II A ) DE L'ANNEXE II DU PRESENT REGLEMENT , A L'EXCLUSION DE CEUX FAISANT PARTIE DU SOUS-GROUPE N 4 , LE RESULTAT DU CALCUL DECOULANT DE L'APPLICATION DE CES ELEMENTS EST DIMINUE EN FONCTION DU RAPPORT EN POIDS EXISTANT ENTRE LES COMPOSANTS LAITIERS ET L'ENSEMBLE DU PRODUIT . POUR LES PRODUITS FAISANT PARTIE DU SOUS-GROUPE N 4 , LE PRELEVEMENT DERIVE EST CALCULE EN AFFECTANT LE PRELEVEMENT DU PRODUIT PILOTE DE CE MEME RAPPORT . 2 . JUSQU'A LA MISE EN APPLICATION DU REGIME COMMUNAUTAIRE DES ECHANGES DANS LE SECTEUR DU SUCRE , LES PRELEVEMENTS DETERMINES CONFORMEMENT AUX DISPOSITIONS DU PARAGRAPHE 1 SONT AUGMENTES D'UN MONTANT DE 5 UNITES DE COMPTE PAR 100 KILOGRAMMES . ARTICLE 4 1 . POUR LES PRODUITS FAISANT PARTIE DU GROUPE N 2 ET APPARTENANT AUX POSITIONS 04.02 A II A ) ET 04.02 B I DE L'ANNEXE II DU PRESENT REGLEMENT , LE PRELEVEMENT EST EGAL , POUR CHAQUE ETAT MEMBRE , A LA SOMME : A ) DU PRELEVEMENT DETERMINE CONFORMEMENT A L'ARTICLE 2 POUR LES PRODUITS FAISANT PARTIE DU SOUS-GROUPE N 2 , ET B ) D'UN MONTANT EGAL PAR 100 KILOGRAMMES : _ POUR LES ETATS MEMBRES A L'EXCLUSION DE L'ITALIE A 15 UNITES DE COMPTE , _ POUR L'ITALIE A 50 UNITES DE COMPTE . POUR LE CALCUL DES PRELEVEMENTS APPLICABLES AUX ECHANGES ENTRE ETATS MEMBRES , LES MONTANTS VISES CI-DESSUS SONT REDUITS D'UN SEPTIEME CHAQUE ANNEE LE 1ER AVRIL , ET POUR LA PREMIERE FOIS LE 1ER NOVEMBRE 1964 , ET ELIMINES A LA FIN DE LA PERIODE DE TRANSITION . POUR LE CALCUL DU PRELEVEMENT APPLICABLE AUX IMPORTATIONS EN ITALIE EN PROVENANCE DES PAYS TIERS , LE MONTANT DE 50 UNITES DE COMPTE EST REDUIT , SUIVANT LA MEME PERIODICITE , DE 5 UNITES DE COMPTE DE FACON A ETRE RAMENE AU NIVEAU DE 15 UNITES DE COMPTE A LA FIN DE LA PERIODE DE TRANSITION . 2 . LES PRODUITS FAISANT PARTIE DES GROUPES N S 2 ET 3 ET RELEVANT DE LA POSITION 04.02 A II B ) DE L'ANNEXE II DU PRESENT REGLEMENT SONT REPARTIS EN SOUS-GROUPES NUMEROTES DE 1 A 8 , TELS QU'ILS FIGURENT A CETTE ANNEXE . POUR CHACUN DE CES SOUS-GROUPES , LE PRELEVEMENT EST EGAL , POUR CHAQUE ETAT MEMBRE , A LA SOMME DES ELEMENTS A ) ET B ) SUIVANTS : A ) _ S'IL S'AGIT DU SOUS-GROUPE N 1 , DU PRELEVEMENT DETERMINE POUR LE PRODUIT PILOTE DU GROUPE N 3 ; _ S'IL S'AGIT DES SOUS-GROUPES N S 2 , 3 , 4 , 6 , 7 ET 8 , DU PRELEVEMENT DETERMINE EN FONCTION DE LA TENEUR EN POIDS DE MATIERES GRASSES , CONFORMEMENT A L'ARTICLE 2 DEUXIEME ALINEA ( LA TENEUR EN POIDS DE MATIERES GRASSES DES PRODUITS DE CES SOUS-GROUPES CORRESPONDANT RESPECTIVEMENT A CELLE DES PRODUITS DES SOUS-GROUPES N S 1 , 2 , 3 , 5 , 6 ET 7 ENUMERES AUDIT ARTICLE ) , _ S'IL S'AGIT DU SOUS-GROUPE N 5 , DU PRELEVEMENT DETERMINE POUR LE PRODUIT PILOTE DU GROUPE N 2 , B ) D'UN MONTANT EGAL : _ POUR LES IMPORTATIONS EN PROVENANCE DES ETATS MEMBRES A 3 UNITES DE COMPTE PAR 100 KILOGRAMMES ; CE MONTANT EST REDUIT D'UN SIXIEME CHAQUE ANNEE LE 1ER AVRIL ET ELIMINE A LA FIN DE LA PERIODE DE TRANSITION ; _ POUR LES IMPORTATIONS EN PROVENANCE DE PAYS TIERS , A 6 UNITES DE COMPTE PAR 100 KILOGRAMMES . ARTICLE 5 1 . POUR LES PRODUITS FAISANT PARTIE DU GROUPE N 3 ET APPARTENANT A LA POSITION 04.02 B II B ) DE L'ANNEXE II DU PRESENT REGLEMENT , LE PRELEVEMENT DERIVE EST EGAL AU PRELEVEMENT APPLICABLE AU PRODUIT PILOTE AFFECTE D'UN COEFFICIENT CORRESPONDANT AU RAPPORT EN POIDS EXISTANT ENTRE LES COMPOSANTS LAITIERS ET L'ENSEMBLE DU PRODUIT . 2 . JUSQU'A LA MISE EN APPLICATION DU REGIME COMMUNAUTAIRE DES ECHANGES DANS LE SECTEUR DU SUCRE , LES PRELEVEMENTS DETERMINES CONFORMEMENT AUX DISPOSITIONS DU PARAGRAPHE 1 SONT AUGMENTES D'UN MONTANT DE 5 UNITES DE COMPTE PAR 100 KILOGRAMMES . ARTICLE 6 1 . POUR LES PRODUITS FAISANT PARTIE DU GROUPE N 9 ET APPARTENANT A LA POSITION 04.04 F DE L'ANNEXE II DU PRESENT REGLEMENT , LE PRELEVEMENT SE COMPOSE POUR CHAQUE ETAT MEMBRE DE TROIS ELEMENTS : A ) UN ELEMENT EGAL A 66 % DU PRELEVEMENT APPLICABLE AU PRODUIT PILOTE DE CE GROUPE ; B ) UN ELEMENT EGAL A 9 % DU PRELEVEMENT APPLICABLE AU PRODUIT FIGURANT SOUS LA POSITION 04.03 B DE L'ANNEXE II DU PRESENT REGLEMENT ; C ) UN ELEMENT UNIFORME FIXE PAR 100 KILOGRAMMES A 10 UNITES DE COMPTE POUR LES ECHANGES AVEC LES PAYS TIERS ET A 7 UNITES DE COMPTE POUR LES ECHANGES ENTRE LES ETATS MEMBRES . CE DERNIER MONTANT EST REDUIT CHAQUE ANNEE LE 1ER AVRIL D'UN SIXIEME ET ELIMINE A LA FIN DE LA PERIODE DE TRANSITION . 2 . TOUTEFOIS , SI UN ETAT MEMBRE N'APPLIQUE PAS , CONFORMEMENT AUX DISPOSITIONS DU REGLEMENT N 13/64/CEE , DES PRELEVEMENTS A L'IMPORTATION EN PROVENANCE D'UN AUTRE ETAT MEMBRE , SOIT DU PRODUIT PILOTE DU GROUPE N 9 , SOIT DU PRODUIT FIGURANT SOUS LA POSITION 04.03 B DE L'ANNEXE II DU PRESENT REGLEMENT , L'ELEMENT CORRESPONDANT EST REMPLACE PAR UN ELEMENT DEFINI CI-APRES QUI EST SOUSTRAIT DE CELUI DES ELEMENTS A ) ET B ) VISES AU PARAGRAPHE 1 , QUI SUBSISTE . L'ELEMENT VISE AU PREMIER ALINEA EST EGAL AU MONTANT MAXIMUM DE LA RESTITUTION QUE CET AUTRE ETAT MEMBRE PEUT ACCORDER CONFORMEMENT AUX DISPOSITIONS DUDIT REGLEMENT , A L'OCCASION DE L'EXPORTATION DU PRODUIT PILOTE EN CAUSE A DESTINATION DU PREMIER ETAT MEMBRE , CE MONTANT ETANT AFFECTE DU COEFFICIENT SERVANT AU CALCUL DE L'ELEMENT REMPLACE . LE PRESENT REGLEMENT EST OBLIGATOIRE DANS TOUS SES ELEMENTS ET DIRECTEMENT APPLICABLE DANS TOUT ETAT MEMBRE . FAIT A BRUXELLES , LE 30 JUILLET 1964 . PAR LE CONSEIL LE PRESIDENT G . SCHROEDER ANNEXE I * GROUPES DE PRODUITS N DU * CONFORMEMENT A LA * PRODUIT PILOTE POUR CHACUN GROUPE * NOMENCLATURE DE * DES GROUPES DE PRODUITS * L'ANNEXE II 1 * 04.02 A I * LACTOSERUM EN POUDRE , OBTENU PAR LE PROCEDE SPRAY , * * D'UNE TENEUR EN EAU INFERIEURE OU EGALE A 5 % EN * * POIDS ET D'UNE TENEUR EN MATIERES GRASSES INFERIEURE * * OU EGALE A 3 % EN POIDS , EN EMBALLAGES NORMALEMENT * * UTILISES DANS LE COMMERCE , DE 25 KG OU PLUS . 2 * 04.02 A II A ) * LAIT EN POUDRE , SANS ADDITION DE SUCRE , OBTENU PAR * 04.02 A II B ) 2 A 8 * LE PROCEDE SPRAY , D'UNE TENEUR EN MATIERES GRASSES * 04.02 A III A ) * DE 26 % EN POIDS ET D'UNE TENEUR EN EAU INFERIEURE * 04.02 B I * OU EGALE A 5 % EN POIDS , EN EMBALLAGES NORMALE - * 04.02 B II A ) * MENT UTILISES DANS LE COMMERCE , DE 25 KG OU PLUS . 3 * 04.02 A II B ) 1 * LAIT EN POUDRE , SANS ADDITION DE SUCRE , OBTENU PAR * 04.02 A III B ) * LE PROCEDE SPRAY , D'UNE TENEUR EN MATIERES GRASSES * 04.02 B II B ) * INFERIEURE OU EGALE A 1,5 % EN POIDS ET D'UNE TENEUR * * EN EAU INFERIEURE OU EGALE A 5 % EN POIDS , EN * * EMBALLAGES NORMALEMENT UTILISES DANS LE COMMERCE , * * DE 25 KG OU PLUS . 4 * 04.02 A III C ) * LAIT CONDENSE ( AUTRE QU'EN POUDRE ) SANS ADDITION * * DE SUCRE ( LAIT EVAPORE ) , D'UNE TENEUR EN MATIERES * * GRASSES DE 7,5 % EN POIDS ET D'UNE TENEUR EN MATIERE * * SECHE EGALE OU SUPERIEURE A 25 % EN POIDS , EN CAISSES * * OU CARTONS DE 96 BOITES D'UN CONTENU DE 170 GR . 5 * 04.02 B II C ) * LAIT CONDENSE ( AUTRE QU'EN POUDRE ) AVEC ADDITION * * DE SUCRE , D'UNE TENEUR EN MATIERES GRASSES DE 9 % * * EN POIDS ET D'UNE TENEUR EN MATIERE SECHE LACTIQUE * * EGALE OU SUPERIEURE A 28 % EN POIDS , EN CAISSES OU * * CARTONS DE 48 BOITES D'UN CONTENU D'ENVIRON 400 GR . 6 * 04.04 D * FROMAGE A PATE PERSILLEE , EN FORME ENTIERE D'UNE * * TENEUR EN MATIERES GRASSES DE 50 % EN POIDS DE * * MATIERE SECHE , EN EMBALLAGES NORMALEMENT UTILISES * * DANS LE COMMERCE . 7 * 04.04 E I * PARMIGIANO REGGIANO , EN MEULE , SANS EMBALLAGE . 8 * 04.04 E II * EMMENTAL , EN MEULE , D'UNE MATURATION DE 4 MOIS , * * D'UNE TENEUR EN MATIERES GRASSES DE 45 % EN POIDS * * DE MATIERE SECHE , SANS EMBALLAGE . 9 * 04.04 E IV * FROMAGE , EN FORME ENTIERE , D'UNE MATURATION DE * 04.04 F * 6 SEMAINES , D'UNE TENEUR EN MATIERES GRASSES DE * * 45 % EN POIDS DE MATIERE SECHE ET D'UNE TENEUR ( EN * * POIDS ) EN EAU DANS LA MATIERE NON GRASSE SUPERIEURE * * A 47 % ET INFERIEURE OU EGALE A 62 % SANS EMBAL - * * LAGE . 10 * 04.04 E V * FROMAGE , EN FORME ENTIERE , D'UNE TENEUR EN MATIERES * * GRASSES DE 45 % EN POIDS DE MATIERE SECHE ET D'UNE * * TENEUR ( EN POIDS ) EN EAU DANS LA MATIERE NON GRASSE * * SUPERIEURE A 62 % ET INFERIEURE OU EGALE A 68 % , * * EN EMBALLAGES NORMALEMENT UTILISES DANS LE COM - * * MERCE . 11 * 04.04 E VI * FROMAGE , EN FORME ENTIERE , D'UNE TENEUR EN MATIERES * * GRASSES DE 45 % EN POIDS DE MATIERE SECHE ET D'UNE * * TENEUR ( EN POIDS ) EN EAU DANS LA MATIERE NON GRASSE * * SUPERIEURE A 68 % ET INFERIEURE OU EGALE A 73 % , EN * * EMBALLAGES NORMALEMENT UTILISES DANS LE COMMERCE . 12 * 04.04 E VII * FROMAGE D'UNE TENEUR EN MATIERES GRASSES DE 60 % * * EN POIDS DE MATIERE SECHE ET D'UNE TENEUR ( EN POIDS ) * * EN EAU DANS LA MATIERE NON GRASSE SUPERIEURE A * * 73 % ET INFERIEURE OU EGALE A 80 % , EN EMBALLAGES * * DE 500 GR OU MOINS . 13 * 17.02 A * LACTOSE RAFFINE D'UNE TENEUR ( EN POIDS ) EN SUCRE * * LACTIQUE DE 99,5 % , EN EMBALLAGES NORMALEMENT * * UTILISES DANS LE COMMERCE . ANNEXE II N DU TARIF DOUANIER * DESIGNATION DES MARCHANDISES COMMUN 04.02 * LAIT ET CREME DE LAIT , CONSERVES , CONCENTRES * OU SUCRES ( 1 ) : A * SANS ADDITION DE SUCRE : * I . LACTOSERUM * II . LAIT ET CREME DE LAIT , EN POUDRE , EN EMBALLAGES IMMEDIATS * HERMETIQUEMENT FERMES D'UN CONTENU NET DE 5 KG OU MOINS : * A ) AVEC ADDITION D'AUTRES MATIERES ( POUR AUTANT QU'IL NE S'AGISSE * PAS EXCLUSIVEMENT D'ANTIOXYDANTS , D'EMULSIFIANTS OU DE * VITAMINES ) A L'EXCLUSION DU LAIT ET DE LA CREME DE LAIT , * SEULEMENT ACIDIFIES , AINSI QUE DU BABEURRE . * B ) AUTRES , D'UNE TENEUR EN POIDS DE MATIERES GRASSES : * 1 . INFERIEURE OU EGALE A 1,5 % * 2 . SUPERIEURE A 1,5 % ET INFERIEURE OU EGALE A 13 % * 3 . SUPERIEURE A 13 % ET INFERIEURE OU EGALE A 18 % * 4 . SUPERIEURE A 18 % ET INFERIEURE OU EGALE A 24 % * 5 . SUPERIEURE A 24 % ET INFERIEURE OU EGALE A 27 % * 6 . SUPERIEURE A 27 % ET INFERIEURE OU EGALE A 30 % * 7 . SUPERIEURE A 30 % ET INFERIEURE OU EGALE A 43 % * 8 . SUPERIEURE A 43 % * III AUTRES : * A ) LAIT ( A L'EXCLUSION DU BABEURRE D'UNE TENEUR EN MATIERES * GRASSES INFERIEURE OU EGALE A 6 % EN POIDS ) ET CREME DE * LAIT , EN POUDRE , D'UNE TENEUR EN POIDS DE MATIERES * GRASSES : * 1 . SUPERIEURE A 1,5 % ET INFERIEURE OU EGALE A 13 % * 2 . SUPERIEURE A 13 % ET INFERIEURE OU EGALE A 18 % * 3 . SUPERIEURE A 18 % ET INFERIEURE OU EGALE A 24 % * 4 . SUPERIEURE A 24 % ET INFERIEURE OU EGALE A 27 % * 5 . SUPERIEURE A 27 % ET INFERIEURE OU EGALE A 30 % * 6 . SUPERIEURE A 30 % ET INFERIEURE OU EGALE A 43 % * 7 . SUPERIEURE A 43 % * B ) LAIT EN POUDRE , D'UNE TENEUR EN MATIERES GRASSES INFERIEURE * OU EGALE A 1,5 % EN POIDS ; BABEURRE EN POUDRE D'UNE * TENEUR EN MATIERES GRASSES INFERIEURE OU EGALE A 6 % EN * POIDS : * 1 . DESTINES A L'ALIMENTATION DU BETAIL ( A ) * 2 . AUTRES * C ) LAIT CONDENSE ET AUTRES ( 1 ) CONFORMEMENT AUX NOTES EXPLICATIVES DE LA NOMENCLATURE DE BRUXELLES , L'ADDITION D'AUTRES MATIERES QUE LES SUCRES , DANS LE CADRE DE LA POSITION 04.02 , N'EST ADMISE QUE S'IL S'AGIT D'ADDITIONS EN FAIBLES QUANTITES , NE MODIFIANT PAS LE CARACTERE TARIFAIRE DES PRODUITS . UNE ADDITION AU LAIT EN POUDRE D'AMIDON , DESTINE NOTAMMENT A MAINTENIR LE LAIT RECONSTITUE DANS SON ETAT PHYSIQUE NORMAL ET N'EXCEDANT PAS 10 % EN POIDS EST A CONSIDERER COMME FAIBLE . ( A ) L'ADMISSION DANS CETTE SOUS-POSITION EST SUBORDONNEE AUX CONDITIONS A DETERMINER PAR LES AUTORITES COMPETENTES . N DU TARIF DOUANIER * DESIGNATION DES MARCHANDISES COMMUN B * AVEC ADDITION DE SUCRE : * I . LAIT ET CREME DE LAIT , EN POUDRE , EN EMBALLAGES IMMEDIATS * HERMETIQUEMENT FERMES , D'UN CONTENU NET DE 5 KG OU MOINS * II . AUTRES : * A ) LAIT ET CREME DE LAIT , EN POUDRE , D'UNE TENEUR EN POIDS DE * MATIERES GRASSES ( B ) : * 1 . SUPERIEURE A 1,5 % ET INFERIEURE OU EGALE A 13 % * 2 . SUPERIEURE A 13 % ET INFERIEURE OU EGALE A 18 % * 3 . SUPERIEURE A 18 % ET INFERIEURE OU EGALE A 24 % * 4 . SUPERIEURE A 24 % ET INFERIEURE OU EGALE A 27 % * 5 . SUPERIEURE A 27 % ET INFERIEURE OU EGALE A 30 % * 6 . SUPERIEURE A 30 % ET INFERIEURE OU EGALE A 43 % * 7 . SUPERIEURE A 43 % * B ) LAIT EN POUDRE , D'UNE TENEUR EN MATIERES GRASSES INFERIEURE * OU EGALE A 1,5 % EN POIDS ( B ) * C ) LAIT CONDENSE ET AUTRES . 04.03 * BEURRE : * A . DONT LE PH DANS LA PHASE ACQUEUSE EST INFERIEUR OU EGAL A * 5,5 ( A ) * B . AUTRE 04.04 * FROMAGES ET CAILLEBOTTE : * A . FROMAGES DES TYPES EMMENTAL , GRUYERE ET SBRINZ , EN MEULES , * D'UNE MATURATION D'AU MOINS QUATRE MOIS , D'UNE TENEUR MINI - * MA EN MATIERES GRASSES DE 45 % EN POIDS DE MATIERE SECHE ET * D'UNE VALEUR DE 95 UNITES DE COMPTE OU PLUS PAR 100 KG ( A ) * B . FROMAGES DE GLARIS AUX HERBES ( DIT SCHABZIGER ) FABRIQUES A * BASE DE LAIT ECREME ET ADDITIONNE D'HERBES FINEMENT MOU - * LUES ( A ) * C . FROMAGE DU TYPE CHEDDAR EN FORMES ENTIERES D'UNE VALEUR * DE 62 UNITES DE COMPTE OU PLUS PAR 100 KG * D . FROMAGES A PATE PERSILLEE : * I . ROQUEFORT * II . GORGONZOLA ET AUTRES * E . AUTRES ( A L'EXCLUSION DES FROMAGES FONDUS ) : * I . GRANA ( NOTAMMENT PARMIGIANO REGGIANO , GRANA PADANO ) , * PECORINO , REGGIANITO , Y COMPRIS LES FROMAGES NON SPECIFIES * DANS LA SOUS-POSITION E D'UNE TENEUR ( EN POIDS ) EN EAU * DANS LA MATIERE NON GRASSE INFERIEURE OU EGALE A 47 % * II . EMMENTAL , GRUYERE ET SBRINZ * III . CHEDDAR , CHESTER ( A ) L'ADMISSION DANS CETTE SOUS-POSITION EST SUBORDONNEE AUX CONDITIONS A DETERMINER PAR LES AUTORITES COMPETENTES . ( B ) POUR LE CALCUL DE LA TENEUR EN MATIERES GRASSES , LE POIDS DU SUCRE AJOUTE N'EST PAS A PRENDRE EN CONSIDERATION . N DU TARIF DOUANIER * DESIGNATION DES MARCHANDISES COMMUN * IV . GOUDA , SAMSOE , SVECIA , DANBO , EDAM , ELBO , MARIBO , * FONTINA , FONTAL , PROVOLONE , CACIOCAVALLO , RAGUSANO , * LEIDSE , FRIESE NAGEL - EN KANTERKAAS , Y COMPRIS LES FROMAGES * NON SPECIFIES DANS LA SOUS-POSITION E D'UNE TENEUR ( EN * POIDS ) EN EAU DANS LA MATIERE NON GRASSE SUPERIEURE A * 47 % ET INFERIEURE OU EGALE A 62 % * V . TILSIT ( HAVARTI ) * VI . SAINT-PAULIN , BUTTERKAESE , ITALICO , SAINT-NECTAIRE , Y COMPRIS * LES FROMAGES NON SPECIFIES DANS LA SOUS-POSITION E D'UNE * TENEUR ( EN POIDS ) EN EAU DANS LA MATIERE NON GRASSE * SUPERIEURE A 62 % ET INFERIEURE OU EGALE A 68 % * VII . CAMEMBERT , BRIE , TALEGGIO , MAROILLES , COULOMMIERS , CARRE * DE L'EST , REBLOCHON , PONT-L'EVEQUE , NEUFCHATEL , LIMBOURG , * ROMADOUR , HERVE , HARZER KAESE , FROMAGE DE BRUXELLES , * STRACCHINO , Y COMPRIS LES FROMAGES NON SPECIFIES DANS LA * SOUS-POSITION E D'UNE TENEUR ( EN POIDS ) EN EAU DANS LA * MATIERE NON GRASSE SUPERIEURE A 68 % ET INFERIEURE OU EGALE * A 73 % * VIII . CAILLEBOTTE ET AUTRES * F . FROMAGES FONDUS 17.02 A * LACTOSE ET SIROP DE LACTOSE